Smith, J.
We are of the opinion^that the evidence in this case clearly shows that at the time the deed was made by Kellner and his wife to their daughter, Amanda, for the real estate in Fair-mount, they were indebted to her in the sum of about $1,000, which the daughter had advanced and loaned to them from time to time, under the promise that it would be repaid to her, and that the deed was executed and delivered to her in payment of said loans, she assuming two mortgages already on the premises, amounting to about $1,800; that this was the full value of the land at the time it was so conveyed, and that there was no intention on the part of either of the parties to hinder or delay any of the creditors of the grantors, and that it was executed in good faith and for a valuable and sufficient consideration, and therefore was a valid deed.
This being so, the petition of the plaintiff will be dismissed wth costs.